United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.K., Appellant
and
FEDERAL JUDICIARY, U.S. BANKRUPTCY
COURT, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-108
Issued: March 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 16, 2006 appellant filed a timely appeal from the August 17, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of appellant’s case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
October 17, 2005.
FACTUAL HISTORY
On October 18, 2005 appellant, then a 60-year-old property and procurement specialist,
filed a claim alleging that he sustained a low back injury in the performance of duty the previous
day: “I picked up 10 cases of envelopes from the mailroom on the 1st floor and transported them
to the 15th floor. Having reached the storeroom I began checking in the envelopes and while
moving one of the cases I experienced excruciating pain in my back.”

On December 12, 2005 Dr. Bernard Gran, a consulting neurologist, related what
happened on October 17, 2005: “[Appellant] was picking up boxes and then slinging them to his
right and developed left lower back pain. He rested for a while picked up a box again and the
pain came back.” Dr. Gran noted a motor vehicle accident two years earlier, but appellant
denied injury. He continued: “I do have her [sic] report of [computerized tomography] scan or
lumbar spine performed on November 10, 2005 which revealed at the L4-5 level a central and
left paracentral herniated disc.”
On December 16, 2005 Dr. John T. McAdory, appellant’s family practitioner, noted the
history “hurt back lifting at work.” He diagnosed lumbar disc herniation with left radiculitis and
with an affirmative mark indicated that this condition was caused or aggravated by an
employment activity.
Dr. Gran examined appellant on January 3 and February 3, 2006. He diagnosed a small
lumbar herniated disc with no evidence of lumbar radiculopathy. Appellant underwent physical
therapy.
On July 12, 2006 the Office asked appellant to submit additional information to support
his claim, including his physician’s opinion, supported by medical explanation, as to how the
reported work incident caused or aggravated the claimed injury. “This explanation is crucial to
your claim,” the Office advised. The Office acknowledged a diagnosis of a central and left
paracentral herniated disc at the L4-5 level but noted that there was no medical rationale
establishing that this condition was caused or aggravated by the October 17, 2005 work incident.
In a decision dated August 27, 2006, the Office denied appellant’s claim for
compensation. The Office found that the medical evidence did not explain how the October 17,
2005 employment activities caused or aggravated the L4-5 central and left paracentral herniated
disc.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim. When an employee claims that
he sustained an injury in the performance of duty, he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. He must also establish that such event, incident or exposure caused an injury.2
Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
1

5 U.S.C. §§ 8101-8193.

2

See generally John J. Carlone, 41 ECAB 354 (1989); Abe E. Scott, 45 ECAB 164 (1993).

3

Mary J. Briggs, 37 ECAB 578 (1986).

2

factual and medical background of the claimant,4 must be one of reasonable medical certainty5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
ANALYSIS
The Office does not dispute appellant’s activities on October 17, 2005. Appellant
explained that he transported boxes of envelopes to the 15th floor, began checking in the
envelopes and while moving one of the cases experienced back pain. Dr. Gran, the consulting
neurologist, noted that appellant was slinging the boxes to his right and developed left lower
back pain. Appellant has established that he experienced a specific event or incident occurring at
the time, place and in the manner alleged. The question that remains is whether this incident
caused an injury.
Dr. McAdory, the attending family practitioner, submitted a report dated
December 16, 2005. He indicated with an affirmative mark that an employment activity caused
or aggravated appellant’s lumbar disc herniation with left radiculitis. This, however, is not
enough to establish the claim. The Board has held that, when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, that opinion has little probative
value and is insufficient to establish causal relationship.7 Appellant’s burden includes the necessity
of furnishing an affirmative opinion from a physician who supports his conclusion with sound
medical reasoning. As the Office notified appellant on July 12, 2006, such explanation is crucial
to his claim. Because Dr. McAdory did not explain how he came to his opinion, his December 16,
2005 form report is not sufficient to establish that appellant sustained an injury in the performance
of duty on October 17, 2005.
On appeal, appellant points to the December 12, 2005 report of Dr. Gran, the consulting
neurologist, who reported appellant’s work activity on October 17, 2005 and that a
November 10, 2005 electrodiagnostic study revealed an L4-5 central and left paracentral
herniated disc. Dr. Gran did not address the causal relationship between the two. He offered no
opinion on whether appellant’s work activities on October 17, 2005 caused the herniated disc; or
if the herniated disc was preexisting, whether appellant’s work activities aggravated it. Without
an opinion on causal relationship, Dr. Gran’s report is of diminished probative value to establish
appellant’s claim for compensation.8

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

8

As with Dr. McAdory’s form report, a bare opinion without sound medical reasoning is of little value. To
establish the element of causal relationship, Dr. Gran would have to offer not only an opinion on causal relationship
but he would have to clarify to the Office why his opinion is sound, logical and medically rational.

3

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on October 17, 2005.
ORDER
IT IS HEREBY ORDERED THAT the August 17, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

